Exhibit 99 1927 Hillgreen Drive Katy, TX 77494 Tel:713-882-9598 www.mireandassociates.com February 29, 2016 Rockdale Resources Corporation ost Oak # 512 Houston, TX 77024 SUBJECT:2 Mr. Khan , Mire and Associates, Inc. (MAI) has evaluated the proved reserves as of December 31, 2014 for the Rockdale Resources Corporation (Rockdale) interest in selected oil properties. Reserves and cash flows were generated for the Rockdale interests using SEC benchmark pricing adjusted for local field differentials. These estimates were done as per the Securities and Exchange Commission’s standards as described in the December 2008 amendment of Section 210.4-10 of Regulation S – X. This report is provided to Rockdale Resources Corporation to satisfy the requirements contained in Item 1202(a)(8) of U.S. Securities and Exchange Commission Regulation S-K. Discussion The Rockdale properties consist of the 623.29 acre Noack Farms lease in Milam County, Texas.The lease contains producing and undeveloped reserves in the Minerva-Rockdale Field . The purpose of this report is to estimate oil and gas reserves for Rockdale Resources Corporation using industry standard assumptions and methods.We evaluated the properties and a summary of the proved reserves by category is shown in the following table. Rockdale Reserves Evaluation Page 2 Rockdale Resources Corporation Reserves & Value Summary – December 31, 2014 Reserves Type Net Oil MBO Net Revenue M$ Expenses & Taxes M$ Investments M$ Disc. Cashflow NPV10 (M$) Life Years Proved Producing 69.4 6,303.5 4,557.1 0.0 1,141.1 18.7 Proved Non-Producing 9.7 878.2 412.0 109.0 219.9 20.0 Proved Undeveloped 222.8 20,235.8 9,412.4 2,398.0 4,942.9 21.4 Total Proved 301.9 27,417.6 14,381.5 2,507.0 6,303.9 21.4 Method of appraisal Significant data was collected and examined using offset analogy, volumetric calculations , 3D seismic interpretations and decline curve analysis.Offset production, logs, maps, analog information and accounting statements were all studied.The properties have been evaluated on the basis of future net cash flow or income.This income will accrue to the appraised interest as the wells are produced to their economic limits.The future net income has also been shown discounted at ten percent (10%) to determine its present worth as required by Regulation S - X. Economic assumptions For the cash flow analysis a benchmark oil price of $94.99 per barrel was used as per SEC pricing guidelines for 2014. A local field price differential was applied resulting in an adjusted oil price of $90.81 per barrel. These prices were held constant (no escalations). There were no gas reserves. Operating expense data were supplied by Rockdale for the properties.MAI analyzed these expenses and average values were included in our cash flows. These expenses were held constant through the life of the properties (no escalations). Lease restoration and well abandonment costs are not included in our analysis as the equipment salvage value should cover these costs. Reserves determination Reserves were estimated for the wells by using engineering and geologic methods widely accepted in the industry.For the producing reservoirs decline curve analysis ( performance methods ) were used to estimate reserves. During 2014 seven (7) new wells were drilled on the Noack Farms lease and six (6) were completed, one was not completed.Of the six (6) completed, one (1) did not produce, and five (5) began producing.Also the A-7 well was worked over and put back on production .The new drilling resulted in 57,296 net barrels of oil being converted from proved undeveloped to proved developed.A total of $675,426 of capital was spent to convert undeveloped reserves to developed. 3D seismic attribute analysis, log analysis and volumetrics analysis were employed to evaluate remaining future drilling reserves.This work resulted in twenty two (22) proved undeveloped drilling locations being identified and projected.Total proved reserves were revised to 301,900 net barrels. After allowing for 2014 production of 8,096 barrels, a significant positive revision of 67,204 net barrels was realized . Rockdale Reserves Evaluation
